Court of Appeals
                         Sixth Appellate District of Texas

                                    JUDGMENT


Charline Langford, Appellant                           Appeal from the 145th District Court of
                                                       Nacogdoches County, Texas (Tr. Ct. No.
No. 06-19-00033-CV         v.                          C1329651).        Memorandum Opinion
                                                       delivered by Justice Stevens, Chief Justice
Sandra Stone, Appellee                                 Morriss and Justice Burgess participating.



       As stated in the Court’s opinion of this date, we find that the joint motion of the parties to
dismiss the appeal by agreement should be granted. Therefore, we dismiss the appeal.
       We further order that each party shall bear its own costs of appeal.


                                                        RENDERED JULY 2, 2019
                                                        BY ORDER OF THE COURT
                                                        JOSH R. MORRISS, III
                                                        CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk